United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1348NE
                                   _____________

United States of America,                *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the District of
      v.                                 * Nebraska.
                                         *
Edward E. Brown,                         *       [UNPUBLISHED]
                                         *
                    Appellee.            *
                                   _____________

                            Submitted: September 11, 1997
                                Filed: September 18, 1997
                                 _____________

Before FAGG, WOLLMAN, and LOKEN, Circuit Judges.
                          _____________

PER CURIAM.

        The Government appeals the district court's order denying the Government's
pretrial motion to introduce evidence of other crimes. We review the district court's
ruling for abuse of discretion. Having carefully considered the record and the parties'
briefs and arguments, we conclude the ruling of the district court was correct. Because
the appeal involves the straightforward application of settled principles of law, an
extended discussion of the issue on appeal will serve no useful purpose. We thus
affirm and remand for further proceedings. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-